Partially Dissenting Opinion of
Dole, J.
There is no authority in the statute for basing a charge of stamp duty on a lease in such a case, where rent is made a percentage of the profits, upon an estimate of prospective profits. Moreover, such an estimate would be'merely speculative and often unjust to the taxpayer. I agree, therefore, with the opinion of the Court that the lease must be charged with a stamp duty of five dollars on account of the minimum annual rent reserved, of $5,000.
I also agree with the opinion of the Court that one dollar stamp duty must be charged for the executory agreement which the lease contains for the sale of Avood.
I disagree, however, with that part of the Court’s opinion which decides that the agreement that four per cent, of the lessee’s profits shall be paid as rent, when such four per cent, amounts to more than $5,000, is a distinct agreement, and must be taxed one dollar as such. The lease provides that the rent shall be fixed by a percentage on the profits, except when such percentage realizes less than $5,000 a year, in which contingency the rent shall be $5,000 for such year. A covenant for rent is a necessary part of every lease where the whole rent is not paid in advance, and cannot be regarded as a distinct agreement from the lease and taxed as such. In this case the circumstance that the agreement for rent is amplified somewhat beyond the ordinary simple form does not make a distinct agreement of it. This agreement for rent is one agreement, it cannot be cut in two; it is an agreement, in the alternative, that the rent shall be paid by a percentage, except upon the happening of a certain contingency, when it shall be paid by a fixed sum. Under this reasoning, therefore, the lease is liable to a stamp duty of only six dollars.